Attachment to Advisory Action
Applicants’ amendment filed 02/05/2021 has been fully considered, however, the amendment has not been entered, as the amendment changes the scope of the claims and therefore raises new issues that would require further consideration and/or search, with respect to “A multi-ply fibrous structure comprising: 1) a first ply comprising a first wet laid fibrous structure comprising a plurality of cellulosic fibers, wherein the first wet laid fibrous structure is void of thermoplastic, water-insoluble polymers; and 2) a second ply comprising a second wet laid fibrous structure…” as recited in lines 1-6 in claim 1. 

/C.X.N./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789